Black, C. —
The appellees filed their petition for drainage, under the act of April 8th, 1881, R. S. 1881, section 4273, et seq., as amended in 1883, Acts 1883, p. 173.
The commissioners of drainage having made their report, favorable to the construction of the ditch, the appellees, ■owners of lands to be affected, remonstrated against the report, for various grounds of remonstrance, not including the first statutory ground. Acts 1883, p. 176, section 3. ,
The remonstrances were tried by the court, the finding being against them, except that it was found that the assessment against the land of one remonstrator should be reduced in a certain amount, and that this amount should be added to the assessment against certain other land affected. The court made its order establishing the proposed work, approving the assessments as so modified, and directing one of the commissioners to construct and make the proposed work.
Under an assignment that the court erred in overruling the motion of the demonstrators for á' new trial, the appellants have discussed the question of the sufficiency of the evidence.
We have carefully read the evidence, and we find that it supports the finding. As to some of the facts there was conflict in the testimony, but we can not undertake to determine the preponderance. n
The appellants have also assigned as error the overruling ■of their motion to tax the costs; but the grounds of the motion .and the exception to the ruling thereon not being shown by bill of exceptions, no question is before us in relation to this ruling. Urton v. Luckey, 17 Ind. 213; Tilman v. Harter, 38 Ind. 1; State v. Saxon, 42 Ind. 484.
The judgment should be affirmed.
Pee Cxjeiam. — It is ordered, upon the foregoing opinion, that the judgment be affirmed, at the costs of the appellants.